The Court.
Motion to dismiss appeal.
It appears by the certificate of the county clerk of the city and county of San Francisco that appellant filed her notice of appeal upon the fifth day of January, 1891, *135and her undertaking on appeal upon the tenth day oí the same month; that the bill of exceptions was settled upon the second day of January, 1891, and was filed the day following.
A motion to dismiss the appeal was made April 15, 1891, upon the ground that no transcript had been filed within the time prescribed by the rules of this court.
Although the time to file the transcript in the cause had long since gone by at the hearing of this motion, still, no transcript was on file at that time and no cause shown for such failure to file the same.
Let the appeal be dismissed.